Citation Nr: 1707662	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for left foot hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1999 to November 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection an initial noncompensable rating for bilateral pes planus and left foot hallux valgus.

In October 2010, the RO raised the initial rating for bilateral pes planus to 10 percent.  In March 2012, the Board awarded an initial 30 percent rating for this disability.  The Veteran appealed from this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated and remanded that decision to the extent that it denied a rating in excess of 30 percent for pes planus.  

In a January 2015 decision, the Board denied an increased rating for bilateral pes planus.  The Veteran appealed this decision to the Court.  In a May 2016 Memorandum Decision, the Court found that the Board effectively denied an increased rating for the Veteran's left foot hallux valgus in its January 2015 decision.  The Court vacated and remanded that decision to the extent that it effectively denied a compensable rating for left foot hallux valgus.  The Board had made final determinations regarding other issues in its January 2015 decision, but the Court found that the Veteran had abandoned those claims on appeal to the Court.  As such the only remaining issue on appeal is the increased rating claim for hallux valgus.  

The Veteran failed to appear for his scheduled Travel Board hearing in January 2011; therefore, his request for a hearing was deemed withdrawn.

FINDING OF FACT

Throughout the appeal period, symptoms of the Veteran's left foot hallux valgus were no more than mild to moderate in nature and were not equivalent to amputation of great toe, nor has it been operated on with resection of the metatarsal head.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left foot hallux valgus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.10, 4.27, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran appropriate VA examinations-most recently in July 2015.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the most recent examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the July 2015 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the criteria of for rating disabilities of the feet do not require specific range of motion measurements.  Therefore, the foot examination does not require remand to comply with Correia.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran contends that his left foot hallux valgus warrants a compensable disability rating.  

By way of background, in a January 2009 rating decision the RO awarded service connection for left foot hallux valgus.  It assigned a noncompensable rating, effective November 25, 2008.  The Veteran appealed the initial rating assigned.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
 § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5280, unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

By way of history the Veteran's service treatment records show that in April 2000 he reported left foot pain, and was diagnosed as having a bunion of his left great toe, and pes planus. 

The Veteran was afforded a VA examination in July 2008 at which he reported experiencing constant pain of his feet located at the arches and his left great toe, occurring constantly, characterized by aching, sharpness and cramping.  He evaluated such pain as a 7 of 10, elicited by activity and relieved by rest.  He indicated that he experienced stiffness, swelling, fatigue, and pain on standing or walking.  The Veteran reported that he never had surgery for his foot disabilities.  He reported functional impairment from his feet as difficulty with prolonged standing and walking. 

On examination there was no evidence of abnormal weight bearing, breakdown, callosities, or unusual shoe wear pattern.  The Veteran did not require assistive devices for walking, and his gait was within normal limits.  There was no malunion to the os calcis bilaterally or of the astralgus bilaterally.  There was no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  Plantar surfaces were, however, tender on palpation.  The examiner indicated that the Veteran's slight valgus could be corrected with manipulation.  His Achilles tendons were well-aligned.  There was no forefoot or midfoot malalignment.  There were no hammertoes.  Morton's metatarsalgia was not present.  There were no limitations on standing or walking.  Hallux valgus was present with slight angulation of the left foot only.  There was no resection of the metatarsal head, or hallux rigidus.  The Veteran did not have any limitation on standing or walking, although he required arch supports.  He did not require orthopedic shoes, corrective shoes, foot supports, build-up of the shoes, or shoe inserts.  The Veteran's X-ray was normal. 

The Veteran was also afforded a VA examination of the feet in February 2010.  He reported foot pain of the plantar arches and numbness of the feet, and indicated that he wore custom orthotics.  He denied swelling, heat, redness, stiffness, fatigability, weakness or lack of endurance of his feet.  He reported no limitations of standing or walking.  He indicated that he had been employed full-time as a water removal specialist for less than a year, and had not missed time from work in the previous year for his foot conditions.

On examination both feet had abnormal weight bearing callosities.  Bilaterally, there was no evidence of skin or vascular abnormality, malunion or nonunion of the tarsal or metatarsal bones, and the examination was not for pes cavus (clawfoot) or hammertoes.  Radiographic imaging showed left foot hallux valgus deformity.  There was also minimal left posterior calcaneal spur formation.  There were no other localizing signs of bone or soft tissue abnormality.  The Veteran's gait was normal in stride length and cadence.  

Regarding the left foot, there was evidence of painful motion, tenderness, weakness, and abnormal weight bearing.  There was no evidence of swelling or instability.  There was pain of the first metatarsophalangeal (MTP) joint.  There was inward bowing of the tendo Achilles, correctable with manipulation; however, there was no forefoot or midfoot malalignment.  There was moderate, left-sided pronation.  Varus and valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula were to 5 degrees, and in relation to the left heel valgus to 4 degrees, and correctible by manipulation.  Weight-bearing line on the left side was over the great toe.  Regarding his hallux valgus, lateral deviation was to 25 degrees, dorsiflexion was to 70 degrees, and plantar flexion was to 20 degrees.  There were moderate effects of the hallux valgus on the Veteran's exercise and sports, but no significant occupational effects, and no effects on daily activities. 

In June 2013, the Veteran was afforded another VA examination for his feet, during which he reported pain in his feet which is increased when he is bare foot.  He uses over-the-counter inserts because his custom inserts have worn out.  He described pain in the left big toe and it feels like he has to pop it.  He stated that his left big toe is "very sensitive."   He told the examiner that he is currently in school to become a photographer.  The examiner opined that the Veteran's hallux valgus symptoms of the left great toe were mild to moderate in nature.  The Veteran has not had surgery for his bunion, and functionally, it does not impact his ability to work.  The examiner further noted that the Veteran's left great toe hallux valgus significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time due to pain, weakness, fatigability, or incoordination.  The examiner specifically found that the Veteran's hallux valgus would impact employment that requires a lot of walking or standing, but sedentary work is feasible.  

In May 2015, the Veteran submitted a disability benefits questionnaire (DBQ) for his service-connected foot disabilities.  His VA clinician noted that he had bilateral pes planus and left great toe hallux valgus.  Custom orthotics helped his symptoms some, but he currently uses over-the-counter inserts that do not help.  He described continued pain with weight bearing activities in the bottoms of the feet and left great toe.  The Veteran stated that flare-ups impact his ability to walk, run, climb stairs, lift, carry, or do other weight-bearing activities.  The examiner opined that the symptoms of left, great toe hallux valgus caused mild to moderate symptoms, but he has not had any surgical intervention for it.  His foot disabilities cause painful on movement, pain on weight-bearing, interference with standing, and painful locomotion.  

Upon repetitive use, the Veteran's foot disabilities functionally impact his ability to walk, run, climb stairs, lift, carry, or do other weight-bearing activities.  The examiner noted that the Veteran uses a cane to aid with locomotion, but this is for his low back disability.  The examiner opined that the foot disabilities impact his ability to work in jobs that require prolonged standing or walking, but would not preclude him from employment in an office setting.  

Based upon a review of the evidence during the course of this appeal, the Veteran complained of swelling to his feet.  The Veteran consistently reported pain of his bilateral feet.  The Veteran used arch supports and custom orthotics.  There was moderate, left-sided pronation.  The Veteran had pes valgus.  There was inward bowing of the tendo Achilles of the left foot, correctable with manipulation.  There was left foot hallux valgus.  There was pain along the plantar surfaces of the feet bilaterally.

Upon careful review of the clinical evidence of record, the Board finds that the preponderance of the evidence is against awarding a compensable rating for his left, great toe hallux valgus under Diagnostic Code 5280.  There is no evidence that hallux valgus of the left foot is severe and equivalent to amputation of the great toe.  Indeed, most of the VA examinations/opinions note that the Veteran's symptoms were described as mild or moderate and not equivalent to amputation of the great toe.  This finding is in conformity with the remainder of evidence, which shows pain with weightbearing at the first MTP joint in the left foot.  

The Veteran has not undergone any surgery for treatment of the left hallux valgus, and there is no indication of malunion or nonunion of the tarsal or metatarsal bones in any examination.  Treatment records do not indicate that the Veteran's symptomatology matches the criteria for a compensable rating under Diagnostic Code 5280.  Without such evidence, a compensable rating under Diagnostic Code 5280 is not warranted.

The Board has also considered whether the Veteran would be entitled to a compensable rating in the left foot under Diagnostic Code 5384 that rates other foot injuries.  The Court has held that "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Moreover, "as a matter of law, [Diagnostic Code] 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so listed conditions could not be rated by analogy under that Diagnostic Code.  Id. at 338.  As hallux valgus is specifically listed in Diagnostic Code 5280, the Veteran's left foot hallux valgus cannot be rated by analogy to Diagnostic Code 5284 or any other diagnostic code.

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time frame that universally finds the Veteran's left hallux valgus was mild to moderate in nature is of significantly greater probative value.  

Ultimately, the Board finds that the competent and credible evidence of record does not support a compensable rating for his left hallux valgus.  Again, the Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for left hallux valgus and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hallux valgus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hallux valgus with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, difficulty with locomotion, and inability to stand or walk for prolonged periods of time.  The current noncompensable rating under Diagnostic Code 5280 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for low back disability, bilateral pes planus, sinusitis, bilateral knee disability, tinnitus, and radiculopathy.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In an August 2015 rating decision, the RO denied entitlement to a TDIU.  The Veteran has not appealed this denial.  Typically, when a Veteran claims that a service-connected disability causes him to be unemployable it becomes part and parcel to the underlying increased rating claim.  

The Board has considered whether this appeal raised a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that the Veteran has not contended he is unemployable solely due to his service-connected hallux valgus.  Further, there was no suggestion, either from the Veteran or from the evidence itself, that the service-connected hallux valgus had a profound effect on his ability to work in and of itself.  In fact, in a May 2015 submission, the Veteran's employer indicated that he was currently employed on a full-time basis, and all VA examiners opined that the Veteran's foot disabilities would not preclude him from sedentary employment.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

A compensable rating for left hallux valgus is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


